                                                                                   United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                            September 03, 2019
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 MCALLEN DIVISION

MIGUEL ALARCON ROMERO,                          §
                                                §
      Petitioner,                               §
                                                §      CIVIL ACTION NO. 7:18-CV-245
VS.                                             §
                                                §
LORIE DAVIS,                                    §
                                                §
      Respondent.                               §

                           REPORT AND RECOMMENDATION

       Petitioner Miguel Alarcon Romero, a state prisoner proceeding pro se, initiated this

action by filing a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No.

1.) In 2016, Petitioner pleaded guilty to felony driving while intoxicated and was sentenced to

five years confinement in the Institutional Division of the Texas Department of Criminal Justice

(TDCJ).    In seeking federal habeas relief, Petitioner does not challenge his conviction or

sentence, but rather his claims address the decision by the Texas Board of Pardons and Paroles

(Board) in 2018 to deny his release to discretionary mandatory supervision (DMS). Petitioner

challenges the Board’s decision on four grounds, including claims that the Board violated his

rights to Equal Protection and Due Process based on the Board’s “arbitrary” decision.

       Pending before the District Court is Respondent’s Motion for Summary Judgment.

(Docket No. 8.) Respondent argues that the petition should be dismissed because Petitioner’s

claims are all unexhausted. (Id. at 6-10.) Petitioner did not respond to Respondent’s motion for

summary judgment.

       After carefully considering the pleadings in this case, the state court record, and the

applicable law, the undersigned concludes that the § 2254 petition should be denied. Petitioner’s
claims are unexhausted, as he raises them for the first time in his federal habeas petition.

Accordingly, for the reasons discussed further below, it is recommended that Respondent’s

motion for summary judgment be granted and that this action be dismissed without prejudice.

                                       I. BACKGROUND

       In 2015, Petitioner was charged with felony driving while intoxicated in the 155th

District Court of Fayette, County, Texas. As noted, Petitioner pleaded guilty to the charge and

was sentenced to five years confinement in the TDCJ. Petitioner began serving his sentence on

May 31, 2016, and on December 27, 2016, he became eligible for parole. (Docket No. 8-1, at 2.)

       On March 6, 2018, the Texas Board of Pardons and Paroles (Board) informed Petitioner

that it was reviewing his case for possible release on Discretionary Mandatory Supervision

(DMS). (Id. at 4.) However, on May 24, 2018, the Board denied Petitioner’s release on DMS.

(Docket No. 1, at 11.) The Board listed five separate reasons for denying Petitioner release on

DMS, which included the following (among other things): 1) Petitioner’s “record indicates that

the [his] release would endanger the public”; 2) Petitioner’s record indicates a “predisposition to

commit criminal acts when released”; and 3) Petitioner’s “record indicates excessive substance

use involvement.” (Id.)

       On July 20, 2018, Petitioner filed the instant federal petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254, challenging the Board’s decisions to deny him release to DMS.

(Docket No. 1.) Petitioner asserts four claims in his federal petition, specifically: 1) the Board’s

denial is “in violation of equal protection and due process” because it was “arbitrary and

capricious”; 2) the denial also violates his due process rights because it amounted to a revocation

of his accrued good time and work time credits; 3) the Board’s decision is arbitrary because there




                                                 2
is no evidence to support that his release would endanger the public; and 4) the Board’s decision

amounts to an “abuse of unfettered discretion.” (Id. at ¶ 20 (Grounds One through Four).)

       Respondent has moved for summary judgment, asserting that all of Petitioner’s claims

should be dismissed because he failed to exhaust his state court remedies. (Docket No. 8.)

                                         II. ANALYSIS

       Respondent argues that all four of Petitioner’s claims asserted in his § 2254 federal

petition should be dismissed because he has failed to exhaust his state remedies as required by 28

U.S.C. §§ 2254(b), (c). (Docket No. 8, at 6-10.) Respondent is correct.

       Section 2254(b)(1)(A) provides that an application for writ of habeas corpus “shall not be

granted unless it appears that ... the applicant has exhausted the remedies available in the courts

of the State.” Section 2254(c) further explains:

       An applicant shall not be deemed to have exhausted the remedies available in the
       courts of the State, within the meaning of this section, if he has the right under the
       law of the State to raise, by any available procedure, the question presented.

28 U.S.C. § 2254(c).

       As the Supreme Court has noted, this exhaustion requirement gives “the State the

‘opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.’”

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (quoting Duncan v. Henry, 513 U.S. 364, 365 (1995)).

Under § 2254(b), a petitioner “must exhaust all available state remedies before he may obtain

federal habeas corpus relief.” Sones v. Hargett, 61 F.3d 410, 414 (5th Cir. 1995). Stated another

way, “[j]ust as in those cases in which a state prisoner fails to exhaust state remedies, a habeas

petitioner who has failed to meet the State’s procedural requirements for presenting his federal

claims has deprived the state courts of an opportunity to address those claims in the first

instance.” Coleman v. Thompson, 501 U.S. 722, 731-32 (1991).



                                                   3
       Here, there can be no dispute that Petitioner failed to raise his claims at the state level.

Petitioner asserts that all of his claims are raised for the first time in this federal writ of habeas

corpus because there is “no state corrective process available” to address his claims. (Docket

No. 1, ¶ 23.) He further alleges that “Pursuant to Texas Government Code § 508.149(d) there is

no administrative or judicial review available for the [adverse] decision” and that “any other

process would be ineffective to protect [his] constitutional rights.”           (Id.)   However, as

Respondent points out, Petitioner is incorrect.

       In Petitioner’s four claims, he alleges that the Board’s denial of his release to DMS

violated his constitutional rights, due process rights, and/or equal protection rights. (Docket No.

1, ¶ 20 (“equal protection and due process rights” (Ground One); “due process” (Ground Two);

“unconstitutionally arbitrary” (Ground Three); “violates equal protection and due process”

(Ground Four)).) All four of these claims are thus appropriately raised in state habeas actions.

Hess. v. Stephens, 13-cv-93, 2013 WL 3204373, at *1 (N.D. Tex. June 24, 2013) (“[C]omplaints

regarding the ‘process’ and the denial of constitutional or statutory rights in consideration of

release may be raised by way of a [state] writ of habeas corpus.”); see also Garcia v. Tex. Bd. of

Pardons and Paroles, No. 08-cv-329, 2009 WL 1708077, at *2 (S.D. Tex. June 17, 2009)

(Petitioner is required to exhaust his state remedies when challenging the denial of release to

discretionary mandatory supervision); Washington v. Dretke, No. 06-cv-1814, 2006 WL

1663387, at *1 (S.D. Tex. June 12, 2006) (same).

       In addition, Petitioner argues that the Board violated his due process rights by revoking

his “good time/work time credits.” (Docket No. 1, ¶ 20 (Ground Two).) However, Petitioner

was required to first challenge this revocation by way of a filing a Time Dispute Resolution

(TDR) form. Stone v. Thaler, 614 F.3d 136, 138 (5th Cir. 2010) (“Under [Texas Government



                                                  4
Code § 501.0081], prisoners are required to seek administrative review of their time-credit

disputes by filing a TDR before filing a state habeas application.”); see also Bolden v. Director,

TDCJ-CID, No. 08-cv-406, 2009 WL 1120010, at *1 (E.D. Tex. Apr. 27, 2009) (“inmates must

seek relief through the time credit dispute resolution process prior to seeking state habeas corpus

relief on time credit issues”). By his own admission, Petitioner failed to file a TDR. (Docket

No. 1, ¶ 23; see also Docket No. 8-1, at 9.)

       As such, because Petitioner failed to exhaust his state court remedies, the claims he

asserts in his federal habeas corpus petition should be dismissed.

                                        III. CONCLUSION

       For the foregoing reasons, the undersigned respectfully recommends that Respondent’s

Motion for Summary Judgment (Docket No. 8) be GRANTED, that Petitioner’s § 2254 habeas

petition (Docket No. 1) be DENIED, and that this action be DISMISSED without prejudice for

failure to exhaust state remedies. For the reasons discussed below, it is further recommended

that Petitioner be denied a certificate of appealability.

                             CERTIFICATE OF APPEALABILITY

       An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C. §

2253(c)(1)(A). Although Petitioner has not yet filed a notice of appeal, the recently-amended §

2254 Rules instruct that the District Court “must issue or deny a certificate of appealability when

it enters a final order adverse to the applicant.” Rule 11, RULES GOVERNING SECTION 2254

PROCEEDINGS. Because the undersigned recommends the dismissal of Petitioner’s § 2254 action,

it is necessary to address whether Petitioner is entitled to a certificate of appealability (COA).




                                                   5
       A COA “may issue . . . only if the applicant has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). “The COA determination under § 2253(c)

requires an overview of the claims in the habeas petition and a general assessment of their

merits.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). To warrant a COA as to claims denied

on their merits, “[t]he petitioner must demonstrate that reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

473, 484 (2000); see also United States v. Jones, 287 F.3d 325, 329 (5th Cir. 2002) (applying

Slack standard to a COA determination in the context of a habeas corpus proceeding). An

applicant may also satisfy this standard by showing that “jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at

327; see also Jones, 287 F.3d at 329. As to claims that a district court rejects solely on

procedural grounds, the prisoner must show both that “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.”

Slack, 529 U.S. at 484.

       Here, Petitioner’s § 2254 claims should be dismissed on procedural grounds. For the

reasons explained in this report, the undersigned believes that reasonable jurists would not find

debatable the conclusion that Petitioner’s attacks on the Board’s adverse decision should be

dismissed because he failed to exhaust his state court remedies. Accordingly, Petitioner is not

entitled to a COA.

                                  NOTICE TO THE PARTIES

       The Clerk shall send copies of this Report and Recommendation to Petitioner and counsel

for Respondent, who have fourteen (14) days after receipt thereof to file written objections



                                                 6
pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil Procedure.

Failure to file timely written objections shall bar an aggrieved party from receiving a de novo

review by the District Court on an issue covered in this Report and, except upon grounds of plain

error, from attacking on appeal the unobjected-to proposed factual findings and legal conclusions

accepted by the District Court.

       DONE at McAllen, Texas on September 1, 2019.


                                                ___________________________________
                                                           Peter E. Ormsby
                                                     United States Magistrate Judge




                                               7
